Citation Nr: 1809515	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-26 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for left forearm, status post keloid surgery (hereinafter referred to as left forearm scar).

2.  Entitlement to service connection for left hip disability, to include as secondary to service-connected lumbar spine disability.

3.  Entitlement to service connection for left lower extremity radiculopathy, to include as secondary to service-connected lumbar spine disability.

4.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus.

5.  Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome (IBS).

6.  Entitlement to an initial rating in excess of 10 percent prior to November 29, 2016 for a lumbar strain with degenerative arthritis (hereinafter referred to as a lumbar spine disability).

7.  Entitlement to a rating in excess of 10 percent from January 1, 2017 for a lumbar strain with degenerative arthritis status post lumbar fusion surgery (hereinafter referred to as a lumbar spine disability).

8.  Entitlement to an initial rating in excess of 20 percent, outside the convalescent period, for a right shoulder strain with overuse injury (hereinafter referred to as a right shoulder disability).
	 
9.  Entitlement to an initial rating in excess of 10 percent, outside the convalescent period, for left knee degenerative joint disease (hereinafter referred to as a left knee disability) based on limitation of motion.

10.  Entitlement to a compensable disability rating for a left knee disability based on symptomatic removal of semilunar cartilage.

11.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease (hereinafter referred to as a right knee disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1987 to September 2010.  The Veteran's decorations for his period of active service include a Purple Heart Medal and a Kuwait Liberation Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board has recharacterized the issues on appeal as above to better reflect the allegations made by the Veteran. 

In July 2017, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The issues of entitlement to service connection for a left hip disability and entitlement to a rating in excess of 10 percent from January 1, 2017 for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left forearm scar is etiologically related to his active service.

2.  The Veteran's left lower extremity radiculopathy is etiologically related to his service-connected lumbar spine disability.

3.  The Veteran's service-connected bilateral pes planus is shown to be productive of subjective complaints of pain and weakness, but it is not shown to have been manifested by unilateral or bilateral severe flatfoot with objective evidence of marked deformity, accentuated pain on manipulation and use, indications of swelling on use, and characteristic callosities.

4.  The Veteran's IBS is shown to be severe, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

5.  Prior to November 29, 2016, the Veteran has not been shown to have had bed rest prescribed by a physician.

6.  Prior to November 29, 2016, range of motion testing of the Veteran's lumbar spine did not show forward flexion functionally limited to 60 degrees or less or combined ranges of lumbar motion of 120 degrees or less; and the Veteran's lumbar spine was not shown to be productive of either muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

7.  The Veteran's service-connected right shoulder disability is shown to have been productive of complaints of pain, but not of ankylosis of scapulohumeral articulation with abduction of the right shoulder limited to 60 degrees, arm motion functionally limited to midway between the side and shoulder level, a malunion of the right humerus, or recurrent dislocation or malunion of the right scapulohumeral joint.

8.  The Veteran's left knee disability does not result in flexion functionally limited to 45 degrees or less; extension functionally limited to 15 degrees or more; ankylosis; slight recurrent subluxation or slight lateral instability; dislocated meniscus causing locking; an impairment of the tibia and fibula; or genu recurvatum; but has resulted in extension limited to 10 degrees after April 24, 2017 and painful motion prior to April 24, 2017.

9.  The Veteran's left knee condition has remained symptomatic post-semilunar cartilage removal.

10.  The Veteran's right knee disability does not result in flexion functionally limited to 45 degrees or less; extension functionally limited to 10 degrees or more; ankylosis; slight recurrent subluxation or slight lateral instability; dislocated or removed meniscus causing locking; an impairment of the tibia and fibula; or genu recurvatum; but has resulted in painful motion.
CONCLUSIONS OF LAW

1.  The criteria for service connection for a left forearm scar have been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for left lower extremity radiculopathy have been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  The criteria for an initial rating in excess of 10 percent for pes planus have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5276 (2017).

4.  The criteria for an initial 30 percent rating for IBS have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 7319 (2017).

5.  The criteria for an initial rating in excess of 10 percent prior to November 29, 2016 for the Veteran's lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2017).

6.  The criteria for an initial rating in excess of 20 percent, outside the convalescent period, for the Veteran's right shoulder disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200, 5201, 5202 (2017).

7.  The criteria for a disability rating in excess of 10 percent for a left knee disability based on limitation of motion have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2017).

8.  The criteria for a 10 percent disability rating, but no higher, for the Veteran's left knee condition based on symptomatic removal of semilunar cartilage were met March 11, 2013, outside the convalescent period. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5259 (2017).

9.  The criteria for a disability rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5263 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided.  The Veteran did mention in his Appeal to the Board that he did not receive the March 2014 Statement of the Case (SOC) when it was initially sent from VA, but received a copy of it on April 24, 2014 from his representative.  Despite the issue with receiving the SOC from VA, the Veteran filed a timely Appeal to the Board, and the Board finds that the Veteran did not experience any prejudice as a result of not receiving the SOC from VA.  Further, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of any of VA's other notices or other development.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, adjudication of his claim at this time is warranted. 

Under 38 U.S.C. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  All service treatment records and VA treatment records identified by the Veteran have been obtained.  Furthermore, the Veteran testified at a Board hearing and a transcript of the hearing is of record.  

The Veteran was also provided with VA examinations in April 2017 and neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Left Forearm Scar

A post-surgical scar is a type of disorder associated with symptoms that are uniquely capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the left forearm scar claim is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Here, the Veteran testified at a personal hearing before the Board in July 2017 that the scar on his left forearm is a residual of keloid removal surgery he underwent in service.  Service treatment records dated July 28, 1987 and August 19, 1987 confirm that the Veteran underwent keloid removal surgery in active service. 
In this case, the Board finds the Veteran's testimony as to the onset of his current left forearm scar credible, and his testimony alone is sufficient to establish the criteria for service connection for his left forearm scar, being that the Veteran was able to observe the scar that was created from the keloid surgery in 1987 and was able to observe the location and characteristics of the scar since that time.  As such, the Veteran's claim for service connection for left arm scar is allowed.

Left Lower Extremity Radiculopathy

The issue of service connection for the Veteran's left lower extremity radiculopathy has been raised by the record as being related to his service-connected lumbar spine disability.

VA treatment records show that the Veteran sought treatment for his lower back pain radiating down his left lower extremity in 2016, claiming he had been experiencing it since 2007.  The Veteran was diagnosed with sciatica in the left lower extremity as a result of his service-connected lumbar spine disability.  The Veteran underwent lumbar spine surgery on November 29, 2016 for nerve decompression and spine stabilization.  Post-operative treatment records show that the Veteran's left lower extremity radiculopathy was resolved after the November 2016 spine surgery and no radiculopathy was found at the April 2017 VA examination.  The Veteran also testified at a Board hearing that the radiculopathy had been resolved by the surgery.

The current disability prong of a service connection claim is satisfied if a Veteran had the disability at any time during the pendency of the claim, and service connection maybe granted even when the disability resolves prior to the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As such, service connection for left lower extremity radiculopathy is warranted, being that the Veteran had this condition for a distinct period of time during the appeal.  

However, the RO should take into account the current state of the Veteran's left lower extremity radiculopathy in assigning an evaluation.

II.  Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Bilateral Pes Planus

In May 2010, the Veteran filed a claim for service connection for bilateral pes planus.  Service connection was granted by a rating decision in May 2011, with an effective date as of the first day of the month following the Veteran's separation from service (October 1, 2010).  The Veteran was assigned an initial 10 percent rating for his bilateral pes planus under Diagnostic Code 5276.  The Veteran timely perfected an appeal on this rating, which was continued at 10 percent in a March 2014 Statement of the Case and a May 2017 Supplemental Statement of the Case.  He asserts he is entitled to a rating in excess of 10 percent for his bilateral pes planus.

Under DC 5276, a 10 percent rating is warranted for flatfoot, acquired, moderate; weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achilles, pain on manipulation and use of the feet, bilateral or unilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 30 percent evaluation is assigned respectively for severe bilateral acquired flatfoot, with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities (a 20 percent rating is warranted when these symptoms are unilateral).  Id.  A 50 percent evaluation is assigned for pronounced bilateral acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances (a 30 percent rating is warranted when these symptoms are unilateral).  Id.

In a July 2010 pre-discharge examination, the Veteran reported developing pain in both feet while on active duty and having been treated with ankle braces and foot orthotics, which provided him minimal relief.  The examiner noted the Veteran had an apropulsive gait, which could combine with his decreased shock absorption resulting from his flat feet to yield an increase in weakness and fatigue.  The Veteran was unable to stand or walk more than one hour without pain, but used ankle braces to continue prolonged standing and walking.  The examiner did not indicate any objective evidence of marked deformities, such as pronation or abduction.    

VA treatment records show that the Veteran received molded orthotics for continuous foot pain in January 2013 and was treated again in January 2014 for bilateral foot pain.  The treatment record indicated that there was no tenderness on palpation of the bilateral feet with mild arch flattening with incomplete pes planus and mild-moderate ankle pronation bilaterally.  Motion was not limited and no pain was elicited by motion.  

The Veteran submitted a written statement regarding his pes planus in his appeal to the Board in June 2014.  He stated his pes planus rating should be increased to 20 percent because after standing or walking for reasonable periods of time, his feet become very achy and the pain reaches his calf and shin.  He stated that his doctor told him his arches had fallen and that he has several pains of shoe inserts, but they do not provide any major improvements with the pain and discomfort.

The Veteran was afforded a VA examination of his feet in April 2017.  The examiner did not find objective evidence of marked deformity in either foot, marked pronation on either foot, or any other lower extremity deformity besides pes planus causing alteration of the weight-bearing line.  The Veteran was noted as using arch supports, which provided relief on both his left and right side.  The Veteran did not have characteristic calluses, any indication of swelling on use of this feet, or pain on manipulation of his feet.

The Veteran testified before the Board in July 2017 that he can stand on his feet for about four hours before having to ease up on them due to pain and fatigue.  He stated that inserts and certain shoes help to alleviate some of the pain.

The weight of the evidence does not show that a rating in excess of 10 percent is warranted for the Veteran's bilateral pes planus.  A rating above 10 percent would require at least objective evidence of marked deformity, and the Veteran has not been shown to have such a level of pronation, abduction, or other deformity at any time during the appeal period.  At most, the Veteran's feet were only reported as having mild to moderate ankle pronation bilaterally in his January 2014 VA treatment record.  Moreover, orthotics were consistently shown to provide the Veteran with some relief of his symptoms, which further negates an assignment of the maximum schedular rating of 50 percent for bilateral pes planus.

The Board has also considered whether an evaluation in excess of 10 percent is warranted on the basis of functional loss due to pain.  However, the Veteran's subjective complaints of pain have already been contemplated in the criteria of Diagnostic Code 5276.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. §§ 4.40, 4.45.  Accordingly, the Board concludes that the Veteran is most appropriately evaluated at the 10 percent rating under DC 5276.  

Irritable Bowel Syndrome

In May 2010, the Veteran filed a claim for service connection for IBS.  Service connection was granted by a rating decision in May 2011, with an effective date as of the first day of the month following the Veteran's separation from service (October 1, 2010).  The Veteran was assigned a noncompensable rating for his IBS under Diagnostic Code 7319.  The Veteran timely perfected an appeal on this initial rating, which was eventually increased to 10 percent in a May 2017 rating decision.  He asserts he is entitled to an initial rating in excess of 10 percent for his IBS.

Under Diagnostic Code 7319, a 10 percent rating is warranted for moderate, frequent episodes of bowel disturbance with abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  A 30 percent rating is warranted for severe, diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  Id.

In a July 2010 pre-discharge examination, the Veteran reported increased bowel movements three to four times per day with often watery stools.  The Veteran was diagnosed with IBS, but was not provided a digestive examination to fully evaluate the condition.

The Veteran was afforded a VA examination in April 2017 for his IBS.  On examination, the Veteran reported having had diarrhea after meals when he was in service.  He stated further that it has been uncomfortable and he has to be careful of when he eats and what he eats.  He reported that his symptoms would happen daily and he would experience both constipation and diarrhea, with diarrhea being more frequent.  The examiner found that the Veteran was experiencing frequent episodes of bowel disturbance with abdominal distress.

The Veteran testified before the Board in July 2017 that he has daily abdominal disturbances and is constantly going to the bathroom, with attacks of alternating constipation and diarrhea.  He reported that it happens every time he eats, like clockwork and that he even has to carry an extra pair of boxer shorts to work in case of an accident.  

VA treatment records show that the Veteran sought treatment in 2011 and in 2014 through 2017 for his IBS.  He has consistently reported loose stools and diarrhea multiple times a day, frequently after meals.

Here, the evidence shows that the Veteran's IBS symptomatology has a constant occurrence in that he has daily abdominal disturbances every time he eats, despite the 2017 VA examiner only characterizing the Veteran's bowel disturbances as "frequent."  The Board finds that the Veteran's reported symptoms more nearly approximate the criteria for a 30 percent rating.  The Veteran has reported severe diarrhea and constipation occurring on a daily basis, and has reported that he suffers abdominal distress on an almost constant basis and has since his active service.  Thus, an initial disability rating of 30 percent, the highest schedular evaluation available for IBS, is appropriate. 

Lumbar Spine Disability Prior to November 29, 2016

In May 2010, the Veteran filed a claim for service connection for a lumbar spine disability.  Service connection was granted by a rating decision in May 2011, with an effective date as of the first day of the month following the Veteran's separation from service (October 1, 2010).  The Veteran was assigned an initial noncompensable rating for his lumbar spine disability under Diagnostic Code 5237.  The Veteran timely perfected an appeal on this initial rating, which was eventually increased to 10 percent in a May 2017 rating decision.  In that rating decision, the RO assigned the Veteran a 10 percent rating for painful motion pursuant to 38 C.F.R. § 4.59 prior to November 29, 2016, the date his convalescent period began for a right shoulder surgery.   The Veteran asserts he is entitled to an initial rating in excess of 10 percent prior to November 29, 2016 for his lumbar spine disability.

Under the current criteria, back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least one week but less than two weeks during a 12-month period on appeal.  A 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12-month period on appeal.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12-month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12-month period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

The evidence of record does not show that the Veteran has been prescribed bed rest to treat incapacitating episodes of IVDS prior to November 29, 2016 for his lumbar spine disability.  He has not argued to the contrary.

For example, at the Veteran's July 2010 pre-discharge examination, the Veteran reported having had no incapacitating episodes of spine disease.  The April 2017 VA examiner stated that the Veteran did not have IVDS, and did not state that bed rest had ever been prescribed for IVDS treatment.  VA treatment records do not show the Veteran having been prescribed bed rest for IVDS during the appeal period.

Because the prescription of bed rest is a foundational requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating from being assigned under it.  As such, here, a rating based on IVDS is not appropriate and the Veteran's lumbar spine disability will thus be evaluated under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5237.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and lateral rotation from 0 to 30 degrees.  38 C.F.R. § 4.71, Plate V. 

Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59

In a July 2010 pre-discharge examination, the Veteran told the examiner he was diagnosed with lumbar strain in 2007 after jumping off a tank in Iraq, but he had no low back symptoms at the time of the examination.  However, later in the examination, he reported having some intermittent low back pain or discomfort which was exacerbated by exercise.  The Veteran reported a history of stiffness and spasm, but no flare-ups, weakness, decreased motion, or limitations to walking.  

On examination, the examiner found no spinal abnormalities or symptoms of spinal ankylosis.  The Veteran had a normal gait and normal spinal contour.  Lumbar range of motion measurements were flexion to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral rotation to 30 degrees, for a combined range of motion of 240 degrees.  No pain on motion was noted and no pain, decreased range of motion, or additional limitations were found after three repetitions.  Straight leg raise test was negative and no guarding, spasm, or tenderness was found.  There was no fracture of any vertebral bodies.  There were no signs of nerve involvement and all neurological findings were normal.  A lumbar spine x-ray taken in 2007, months after the tank incident, was essentially normal.

The Veteran also submitted a written statement in his appeal to the Board in June 2014, wherein he requested a 10 percent rating for his lumbar spine disability.  Therein, the Veteran indicated that his back has been painful since service, and that he has times when it is difficult to move around or stand for long periods due to the dull pain in his low back, which also extended to his hip, groin, and sometimes butt areas.

VA treatment records show the Veteran reported a history of low back pain in November 2010 which was worse with flexion.  He was given an x-ray of his spine which showed degenerative changes.  Throughout the appeal period, the Veteran sought treatment for low back pain numerous times and underwent physical therapy and subsequent lumbar spine fusion for nerve decompression and spine stabilization on November 29, 2016.  His physical therapy notes in May and June 2016 stated that the Veteran's lumbosacral pain was elicited by flexion, but his lumbosacral spine motion was normal.  In addition, no VA treatment records indicated that the Veteran was experiencing lumbar spine muscle spasms severe enough to result in abnormal gait or abnormal spinal contour.

The Veteran's testimony before the Board in July 2017 regarding his lumbar spine condition focused mainly on the condition since his lumbar spine surgery on November 29, 2016.  He did not provide any statements that evidenced his symptoms prior to November 29, 2016 were any worse than shown in VA treatment records and his pre-discharge examination.

38 C.F.R. § 4.71a clearly requires that a rating higher than 10 percent for a lumbar spine disability can only be assigned if, at a minimum, the Veteran exhibits forward lumbar flexion to 60 degrees or less; a combined range of motion of the lumbar spine of 120 degrees or less; or abnormal gate or abnormal spinal contour resulting from severe muscle spasm or guarding.  At no time during the appeal period has the Veteran exhibited flexion of his lumbar spine limited to 60 degrees or less.  Further, his combined range of motion of his lumbar spine has not been shown to be 120 degrees or less.  In addition, the Veteran has not been found to have an abnormal gait or abnormal spine contour.  Therefore, the Veteran is not entitled to a schedular rating in excess of 10 percent for his lumbar spine disability prior to November 29, 2016.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Even if range of motion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.

The weight of the evidence indicates that the Veteran's lumbar spine disability has not been so functionally limited as to warrant a rating in excess of 10 percent.  For example, in the July 2010 pre-discharge examination, no pain on motion was noted and no pain, decreased range of motion, or additional limitations were found after three repetitions.  In addition, physical therapy notes from 2016, prior to the Veteran's lumbar spine surgery, indicated that his lumbar spine was exhibiting normal motion, although painful.  As such, while the Veteran clearly experiences pain on range of motion, the pain was not shown to effectively limit the forward flexion in his back to 60 degrees or less prior to his spinal surgery.  

Here, as described, the weight of the probative evidence of record fails to demonstrate that the Veteran is entitled to a disability rating in excess of 10 percent for a lumbar spine disability prior to November 29, 2016.  As such, entitlement to a disability rating in excess of 10 percent prior to November 29, 2016 for a lumbar spine disability is denied.

Right Shoulder Disability

In May 2010, the Veteran filed a claim for service connection for a right shoulder disability.  Service connection was granted by a rating decision in May 2011, with an effective date as of the first day of the month following the Veteran's separation from service (October 1, 2010).  The Veteran was assigned an initial noncompensable rating for his right shoulder disability.  The Veteran timely perfected an appeal on this initial rating, which was eventually increased to 20 percent in a May 2017 rating decision.  He was also granted a temporary 100 percent rating from June 25, 2015 through July 31, 2015 for convalescence due to right shoulder surgery.  He asserts he is entitled to an initial rating in excess of 20 percent for his right shoulder disability outside periods of convalescence.

The Board acknowledges that in the May 2017 rating decision, the RO indicated that the 20 percent rating was warranted for painful motion of the arm at the shoulder under 38 C.F.R. § 4.59.  Section 4.59, however, actually only provides for assigning the minimum compensable rating for a joint, which is 10 percent for the shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  Regardless, the Board is not tasked with evaluating the current rating assigned, but, rather, is tasked with determining whether a higher rating than that which is currently assigned is warranted.  

Ratings for functional impairment of the upper extremities depend on which extremity is the major extremity, i.e., the one predominantly used by the individual.  Only one extremity is considered to be major and a person is presumed to be right-handed unless there is evidence of left-handedness.  38 C.F.R. § 4.69.  Here, the Veteran has consistently reported that his right hand is his dominant hand.  Thus, his right upper extremity is the major extremity.

Shoulder disability ratings are assigned pursuant to Diagnostic Codes 5200-5203.  Diagnostic Code 5203 does not provide an adequate basis for a disability rating in excess of 20 percent, because 20 percent is the maximum disability rating under this diagnostic code.  Diagnostic Codes 5200 and 5202 are not raised by the record either, because the record does not contain a diagnosis of ankylosis or an impairment of the humerus.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5201, a disability rating of 20 percent is assigned when either movement of either arm is limited to shoulder level or movement of the nondominant arm is limited to midway between the side and the shoulder level.  A disability rating of 30 percent is assigned when movement of the dominant arm is limited to midway between the side and the shoulder level, or movement of the nondominant arm is limited to 25 degrees from the side.  Finally, a disability rating of 40 percent is assigned when movement of the dominant arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The Board interprets a flexion or abduction of 90 degrees as movement limited to shoulder level.  38 C.F.R. § 4.71, Plate I.  Additionally, the Board interprets a flexion or abduction of 25 degrees or less as movement limited to 25 degrees from the side.  Id.  Finally, the Board interprets arm movement limited to midway between the side and shoulder level as abduction or flexion in excess of 25 degrees but less than 90 degrees.  Id.  

Additionally, as considered above with respect to the Veteran's spine, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  

In a July 2010 pre-discharge examination, discharge x-rays taken in April 2010 showed both shoulders were normal.  The Veteran told the examiner he developed symptoms of muscle spasms in his shoulders around 1991 or 1992 while doing a log carry.  Regarding both shoulders, the Veteran reported no history of deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, inflammation, affected motion, or flare-ups.  On examination, the examiner found the Veteran's right shoulder joint to be normal.  No recurrent shoulder dislocations were noted.  The examiner diagnosed prior shoulder strain due to overuse syndrome without sequelae.

On examination, range of motion measurements of the right shoulder were as follows: flexion 0 to 180 degrees; abduction 0 to 180 degrees; right internal rotation 0 to 90 degrees; right external rotation 0 to 90 degrees.  There was no objective evidence of pain with active motion or following repetitive motion.  There were no additional limitations after three repetitions of range of motion.

VA treatment records show the Veteran was diagnosed with right shoulder arthritis pursuant to radiographic findings in June 2012.  An MRI was done for his right shoulder in March 2015, which showed a partial tear of the supraspinatus tendon of the rotator cuff.  The Veteran underwent arthroscopic surgery on June 25, 2015 for his right shoulder rotator cuff tear.  Pre-operative range of motion testing of the Veteran's right shoulder in June 2015 showed forward flexion to 160 degrees, abduction to 160 degrees, internal rotation to 90 degrees, and external rotation to 90 degrees.  The Veteran underwent physical therapy after his right shoulder surgery through December 2015.  The Veteran was diagnosed with impingement pain of his right shoulder in February 2016 at his 8 month post-operative appointment.

The Veteran also submitted a written statement in his appeal to the Board in June 2014, wherein he discussed his right shoulder disability.  The Veteran reported an in-service injury since which he had continuously experienced right shoulder pain, which he self-treated with ice on occasion.  

The Veteran was afforded a VA examination in April 2017, in which the Veteran reported ongoing shoulder pain, but no flare-ups.  Range of motion testing was normal for all right shoulder movements, but the Veteran exhibited pain on all movements.  The examiner noted no evidence of additional limitation with repetitive use or during flare-ups, nor was there evidence of shoulder instability, dislocation, or labral pathology.   The examiner noted that there was no clavicle, scapula, acromioclavicular joint, or sternoclavicular joint condition suspected.  The examiner also ruled out the Veteran having any impairments of the humerus, to include loss of head, nonunion, fibrous union, or malunion.  The examiner found no additional contributing factors, such as ankylosis, swelling, deformity, or weakened movement.  The examiner noted that the Veteran experienced pain and weakness as residuals of his 2015 right shoulder arthroscopy.

The Veteran also provided testimony before the Board in July 2017 that his right shoulder disability causes him to be guarded with his movements, such that he avoids motions involving hand cupping techniques and putting his arms behind his back.  He stated that it makes doing pull-ups difficult.

Here, the Veteran's shoulder disability has not been shown to be so functionally impaired outside the convalescent period that his range of motion was effectively limited to midway between his side and shoulder level, as is required for an evaluation in excess of 20 percent under Diagnostic Code 5201.

Furthermore, the weight of the evidence indicates that the Veteran's right shoulder disability has not been so functionally limited as to warrant a rating in excess of 20 percent.  For example, in the July 2010 pre-discharge examination, there was no objective evidence of pain with active motion or following repetitive motion.  Furthermore, there were no additional limitations after three repetitions of range of motion.  In April 2017, the VA examiner noted that the Veteran exhibited pain on examination, but did not find that it resulted in additional functional loss.  The examiner noted no evidence of additional limitation with repetitive use or during flare-ups.  As such, while the Veteran clearly experiences pain on range of motion, the pain has not been shown to effectively limit the motion in his right shoulder to midway between his side and shoulder level or less.     

As described, the weight of the probative evidence of record fails to demonstrate that the Veteran is entitled to a disability rating in excess of 20 percent for a right shoulder disability, outside the convalescent period.  As such, entitlement to a disability rating in excess of 20 percent, outside the period of convalescence, for a right shoulder disability is denied.

Knee Disabilities

In May 2010, the Veteran filed a claim for service connection for bilateral knee disabilities.  Service connection was granted by a rating decision in May 2011, with an effective date as of the first day of the month following the Veteran's separation from service (October 1, 2010).  The Veteran was assigned initial noncompensable ratings for both his left and right knee disabilities.  Both knee initial ratings were eventually increased to 10 percent, effective October 1, 2010, with an additional temporary convalescent 100 percent rating for the Veteran's left knee from March 11, 2013 to March 31, 2013 for a meniscectomy surgery.  The Veteran asserts he is entitled to initial ratings in excess of 10 percent for both his left and right knees, outside any relevant period of convalescence.    

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees warrants a noncompensable rating.  Flexion of the leg limited to 45 degrees warrants a 10 percent rating.  Flexion of the leg limited to 30 degrees warrants a 20 percent rating.  Flexion of the leg limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees warrants a noncompensable rating.  Extension of the leg limited to 10 degrees warrants a 10 percent rating.  Extension of the leg limited to 15 degrees warrants a 20 percent rating.  Extension of the leg limited to 20 degrees warrants a 30 percent rating.  Extension of the leg limited to 30 degrees warrants a 40 percent rating.  Extension of the leg limited to 45 degrees warrants a 50 rating. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71.  Normal extension and flexion of the knee is from 0 to 140 degrees. 

Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint, but separate compensable pathology must be shown. VAOGCPREC 9-2004.  Additionally, as discussed above with respect to the spine and right shoulder disabilities, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Regarding joint instability, under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5259, a 10 percent rating is assigned for removal of semilunar cartilage (meniscus) that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Other diagnostic codes relating to the knees are Diagnostic Code 5256 for ankylosis, Diagnostic Code 5262 for impairment of tibia and fibula, Diagnostic Code 5263 for genu recurvatum, and Diagnostic Code 5258 for dislocated meniscus with frequent locking, pain, and effusion.  Those conditions are not shown on examination, or in the medical evidence of record, and the Board finds that application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a.  

In a July 2010 pre-discharge examination, discharge physical x-rays taken in April 2010 were noted as showing "minor" degenerative changes in both knees.  The Veteran told the examiner he had developed knee pain around 1992 or 1993 and had been treated with cold, knee braces, and ibuprofen.  He had not been told he had arthritis until his discharge physical.  Regarding both knees, the Veteran reported no history of deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, inflammation, affected motion, or flare-ups.  The Veteran did report experiencing aching when running.  The Veteran denied using assistive aids for walking.

On examination of both knees, the examiner did not find bumps consistent with Osgood-Schlatter's Disease, crepitation, masses behind knees, clicks or snaps, grinding, instability, patellar or meniscus abnormalities, abnormal tendons or bursae, or any other knee abnormalities.  There was no evidence of abnormal weight bearing.  Range of motion measurements were as follows: left flexion to 125 degrees; normal left extension to 0 degrees; right flexion to 125 degrees; normal right extension to 0 degrees.  There was no objective evidence of pain with active motion on either side, nor was there any objective evidence of pain following repetitive motion.  There were no additional limitations or pain on either knee after three repetitions of range of motion.  There was no ankylosis in either knee.

VA treatment records throughout the appeal period contain x-rays documenting degenerative changes and treatment for bilateral knee pain and swelling, which was often exacerbated by exercise.  Further, in December 2012, the Veteran sought treatment for left knee pain and was diagnosed with a medial meniscus tear.  He underwent arthroscopic repair of the left medial meniscus in March 2013.  The Veteran was treated with physical therapy after his surgery.  Range of motion measurements taken at physical therapy (excluding left knee measurements during the convalescent period) showed: on March 21, 2013, right knee flexion to 122 degrees and extension to negative 5 degrees; on May 10, 2013, right knee flexion to 122 degrees and extension to negative 5 degrees, left knee flexion to 122 degrees and extension to negative two degrees.  A May 2014 MRI showed the Veteran's left knee still had a meniscal tear.

The Veteran also submitted a written statement in his appeal to the Board in June 2014, wherein he discussed his right and left knee disabilities.  The Veteran stated he had been tolerating pain in both knees since service, treating them with ice and Motrin.  After having meniscus surgery in the left knee post-service, he still had not regained full strength or mobility in it.  His left knee disability caused him to limp, which he believed was irritating his hip, spine and right knee.  Regarding his right knee disability, the Veteran stated the discomfort was getting worse as he believed it was having to overcompensate for his left knee disability.

At the April 2017 VA examination, the examiner noted the Veteran had diagnoses of osteoarthritis of both knees, as confirmed by imaging studies.  The Veteran reported always having had knee problems, with the left being worse than the right, and having pain and swelling in both knees.  The Veteran denied having flare-ups, functional loss, or functional impairment of either knee.  

On examination, range of motion testing for the right knee showed flexion to 135 degrees and extension to 5 degrees.  Range of motion testing for the left knee showed flexion to 130 degrees and extension to 10 degrees.  For both knees, the examiner noted pain on examination, but stated that it did not result in functional loss.  There was evidence of pain also with weight bearing bilaterally, but no objective evidence of crepitus.  The Veteran was able to perform repetitive-use testing with at least three repetitions without any additional loss of function or range of motion in either knee.  For both knees, muscle strength testing was normal for both flexion and extension, and there was no muscle atrophy or ankylosis.  The examiner noted no history of recurrent subluxation, lateral instability, or recurrent effusion in either knee.  Instability tests were normal for both knees.  The examiner noted that the Veteran had residuals of his left knee meniscectomy, which included swelling and sharp intermittent pain.  The examiner also stated that the Veteran occasionally used a knee brace for support to assist with locomotion.  

The Veteran testified before the Board in July 2017 that he uses a knee sleeve on his right knee and his left knee pain has been relieved some by his surgery in 2013.  Both knees continued to swell up and he tries to avoid standing for too long.  He does low impact exercises like bicycling and stair stepping, but was instructed to minimize running.  He testified that neither knee actually gives out on him, and that his symptoms are limited to pain and swelling.  He reported his knees make a popping noise when he bends them, but that he never experiences a locking in the knees or a feeling like the knees are popping out of place.


Left Knee

Prior to April 24, 2017, the date of the April 2017 VA examination, the Veteran did not demonstrate compensable right knee limitation of flexion or extension under Diagnostic Codes 5260 and 5261.  The Veteran showed limited flexion to 125 degrees at the July 2010 pre-discharge examination, but did not meet the minimum compensable schedular rating criteria under Diagnostic Code 5260, which requires flexion limited to 45 degrees or less.  Additionally, his right knee extension was normal.  Further, post-operative range of motion testing taken after the convalescent period in May 2013 showed left knee flexion to 122 degrees and extension to negative 2 degrees.  As such, he is not entitled to a compensable schedular disability rating under Diagnostic Codes 5260 or 5261 for a left knee disability based on limitation of motion during this period, being that he did not exhibit flexion limited to 45 degrees or extension limited to 10 degrees.  

The Veteran demonstrated compensable limitation of left knee extension at the April 2017 VA examination, but not compensable limitation of left knee flexion.  At that time, his limitation of motion met the criteria for a 10 percent disability rating, but no higher, pursuant to Diagnostic Code 5261.  At no time did the Veteran ever show limitation of flexion in his left knee of 45 degrees or less.  As such, no compensable rating is warranted at any time for the Veteran's left knee limitation of flexion, as the criteria for a compensable rating under Diagnostic Code 5260 have never been met.  As such, he met the Diagnostic Code criteria for a 10 percent limitation of extension rating from April 24, 2017 under Diagnostic Code 5261, but never met the criteria for a compensable rating under Diagnostic Code 5260.  

The Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca 8 Vet. App., at 206-07. There is competent and credible evidence of pain in the Veteran's right knee as he has consistently reported pain at various medical appointments.  Both prior to and after April 24, 2017, the weight of the evidence shows no additional limitation of flexion or extension of the Veteran's right knee due to pain or due to fatigue, weakness, lack of endurance, or incoordination including after repetitive use.  For example, the July 2010 pre-discharge examiner noted that there was no objective evidence of pain with active motion in the Veteran's left knee, nor was there any objective evidence of pain following repetitive motion.  There were also no additional limitations or pain on the left knee after three repetitions of range of motion.   The April 2017 VA examiner noted pain on examination of the left knee, but stated that it did not result in functional loss.  The Veteran was also able to perform repetitive-use testing with at least three repetitions without any additional loss of function or range of motion in his left knee.  Thus, a compensable rating is not warranted for the Veteran's left knee disability based on limitation of motion under DeLuca. 

In addition, a compensable knee rating can be given under Diagnostic Codes 5259 for symptomatic meniscectomy.   Treatment records show that the Veteran underwent a left knee meniscectomy in 2013.  The April 2017 VA examiner stated that the Veteran has residuals of his left knee meniscectomy, which include sharp pain and swelling.  The Veteran has also stated his left knee has been painful since the surgery.  Accordingly, a 10 percent rating is assigned for symptomatic removal of meniscus under Diagnostic Code 5259 from April 1, 2013, the first day after the meniscectomy and after the convalescent period ended.   The Board acknowledges that the Veteran's left knee, having undergone a meniscectomy and still showing evidence of a meniscus tear, could qualify as "dislocated semilunar cartilage," but the Veteran has not shown symptoms of locking, which are needed for a compensable rating under Diagnostic Code 5258.  He specifically denied such symptomatology at his Board hearing.

38 C.F.R. § 4.59 provides a basis for rating a joint the minimum compensable rating based on painful motion.  Here, the Veteran has been assigned a separate compensable rating for his right knee from April 1, 2013 (specifically, a 10 percent rating for symptomatic meniscectomy under Diagnostic Code 5259, with an additional 10 percent rating for limitation of extension under Diagnostic Code 5261 from April 24, 2017), so C.F.R. § 4.59 cannot provide for an additional rating for his knee from April 1, 2013.  However, prior to the convalescent period beginning March 11, 2013 and lasting until April 1, 2013, because the Veteran has exhibited painful motion in the left knee on movement, and has reported having the pain since service, he is entitled to a 10 percent rating, the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Regarding right knee instability, the Veteran does not warrant a compensable rating under Diagnostic Code 5257.  He has never reported using assistive devices for left knee stability and stability testing performed at VA examination showed no evidence of left knee instability.  Further, the Veteran testified that his left knee does not give out, and that his symptoms are limited to mainly pain, swelling, and a popping noise when bending his knee, but never a feeling like any part of the knee is popping out of place.  As such, the Board does not find that a compensable rating under Diagnostic Code 5257 is warranted for recurrent subluxation or lateral instability.  

Right Knee

The Veteran's right knee is currently rated at 10 percent based on arthritis in the joint.

The Veteran did not demonstrate compensable right knee limitation of flexion or extension under Diagnostic Codes 5260 and 5261 at any time during the appeal period.  His right knee never exhibited flexion limited to 45 degrees or less or extension limited to 10 degrees or less.  As such, he is not entitled to a compensable schedular disability rating under Diagnostic Codes 5260 or 5261 for a right knee disability based on limitation of motion during this period.  

The Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 206-07.  There is competent and credible evidence of pain in the Veteran's right knee as he has consistently reported pain at various medical appointments.  However, the weight of the evidence shows no additional limitation of flexion or extension of the Veteran's right knee due to pain or due to fatigue, weakness, lack of endurance, or incoordination including after repetitive use.  For example, the July 2010 pre-discharge examiner noted that there was no objective evidence of pain with active motion in the Veteran's right knee, nor was there any objective evidence of pain following repetitive motion.  There were also no additional limitations or pain on the right knee after three repetitions of range of motion.   The April 2017 VA examiner noted pain on examination of the right knee, but stated that it did not result in functional loss.  The Veteran was also able to perform repetitive-use testing with at least three repetitions without any additional loss of function or range of motion in his right knee.  Thus, a compensable rating is not warranted for the Veteran's right knee disability based on limitation of motion under DeLuca. 

Regarding right knee instability, although the Veteran testified that he uses a right knee sleeve to assist with stability, all stability tests were normal upon VA examination.  Further, the Veteran testified that his right knee does not give out, and that his symptoms are limited to mainly pain, swelling, and a popping noise when bending his knee, but never a feeling like any part of the knee is popping out of place.  As such, the Board does not find that a compensable rating under Diagnostic Code 5257 is warranted for recurrent subluxation or lateral instability.  

However, as explained above, because the Veteran has exhibited painful motion in the right knee on movement, and has reported having the pain since service, he is entitled to the 10 percent rating, the minimum compensable rating for the joint that is assigned.  38 C.F.R. § 4.59.

In reaching these conclusions with respect to all of the claims on appeal, the Board has considered the assertions of the Veteran as to his symptomatology and the severity of his conditions, but, to the extent the Veteran believes that he is entitled to higher ratings than assigned herein, the Board concludes that the findings during medical evaluations are more probative than are the lay statements.  Furthermore, the assertions of the Veteran regarding the severity of his disabilities are generally consistent with the ratings currently assigned and with the findings on VA examinations.  As such, the Board has considered the assertions of the Veteran, but has also relied heavily on VA examinations, which duly considered the Veteran's subjective symptoms and do not show limitation of function approximating the criteria for higher ratings.  
ORDER

Service connection for a left forearm scar is granted.

Service connection for left lower extremity radiculopathy is granted.

An initial rating in excess of 10 percent for bilateral pes planus is denied.

An initial rating of 30 percent for IBS is granted, subject to the laws and regulations governing the award of monetary benefits.

An initial rating in excess of 10 percent prior to November 29, 2016 for a lumbar spine disability is denied.

An initial rating in excess of 20 percent, outside the convalescent period, for a right shoulder disability is denied.

An initial rating in excess of 10 percent, outside the convalescent period, for a left knee disability based on limitation of motion is denied.

A compensable disability rating of 10 percent for a left knee disability based on symptomatic removal of semilunar cartilage is granted from April 1, 2013, subject to the laws and regulations governing the award of monetary benefits.

An initial rating in excess of 10 percent for a right knee disability is denied.


REMAND

Regarding the Veteran's service connection claim for a left hip disability, the Veteran asserted at his July 2017 Board hearing that he has not had an adequate VA examination, to include a Gulf War examination, to determine the etiology of the symptoms associated with this claim.  This should be done. 

Regarding the Veteran's increased rating claim for his lumbar spine disability from January 1, 2017, the Veteran was afforded a VA examination for his spine in April 2017.  At that time, the Veteran declined to perform forward flexion movements, and the RO assumed he had full range of motion.  However, in July 2017, the Veteran submitted a letter from Dr. Moore, the physician who performed his lumbar spine surgery in November 2016, stating that he would not be recovered from his surgery until December 2017, at the latest.  The Veteran testified before the Board that he was not able to perform some of the activities at the April 2017 VA examination because his doctor had directed him not to push himself with back movements.  As of the date of this decision, the recovery period indicated by Dr. Moore for the Veteran's lumbar spine has ended.  As such, a new VA examination is needed in order to evaluate the severity of the Veteran's lumbar spine symptoms from January 1, 2017.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA Gulf War Examination to ascertain whether his left hip disability should be considered an undiagnosed illness or medically unexplained chronic multisymptom illness; or if manifestations of a diagnosed illness, had its onset in service or is otherwise related to service.

The examiner should note review of the claims file and offer opinions as to the following: 

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has a left hip disability that can be attributed to a known clinical diagnosis?  Why or why not? 

b)  If the Veteran's left hip disability can be attributed to a known clinical diagnosis, the examiner should address the following: 

i)  Is it as least as likely as not (50 percent probability or greater) that the Veteran's left hip disability began in or was otherwise due to his active service?  Why or why not? 

ii)  Is it at least as likely as not (50 percent or greater) that the Veteran's left hip disability was caused or aggravated by a service-connected disability (specifically, the Veteran's service-connected lumbar spine disability)?  Why or why not?  If aggravation is found, the examiner should identify a baseline level of severity of the left hip disability by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the left hip disability.  If such cannot be done, it should be explained why.

c) If not attributable to a known clinical diagnosis, should the claimed left hip disability be considered manifestations of either an undiagnosed illness or a medically unexplained chronic multisymptom illness?

2.  Schedule the Veteran for a VA examination to determine the severity of his lumbar spine disability since January 1, 2017.  The examiner should consider and address the letter dated June 8, 2017 from Dr. Moore as well as the Veteran's July 2017 testimony and lay statements regarding his lumbar spine condition since January 1, 2017.  If there was a material change in the severity of the Veteran's disability at any time since January 1, 2017, the examiner should identify the date of this change and provide an opinion as to the severity of the disability before and after the change.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


